
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.51

EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement"), is made, entered into
and effective as of December 16, 2005 (the "Effective Date") by and among UNITED
STATIONERS INC., a Delaware corporation (hereinafter, together with its
successors, referred to as "Holding"), UNITED STATIONERS SUPPLY CO., an Illinois
corporation (hereinafter, together with its successors, referred to as the
"Company", and, together with Holding, the "Companies"), and Eric A. Blanchard
(hereinafter referred to as the "Executive").

WHEREAS, the Companies have a need for executive management services; and

WHEREAS, the Executive is qualified and willing to render such services to the
Companies;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

        Section 1.    Definitions.    

        (a)   As used in this Agreement, the following terms have the respective
meanings set forth below:

        "Accrued Benefits" means (i) all salary earned or accrued through the
date the Executive's employment is terminated; (ii) reimbursement for any and
all monies advanced in connection with the Executive's employment for reasonable
and necessary expenses incurred by the Executive through the date the
Executive's employment is terminated; (iii) all accrued and unpaid annual
incentive compensation awards for the year immediately prior to the year in
which the Executive's employment is terminated; and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Company. "Accrued
Benefits" shall not include any entitlement to severance pay or severance
benefits under any Company severance policy or plan generally applicable to the
Company's salaried employees.

        "Affiliate" shall have the meaning given such term in Rule 12b-2 of the
Exchange Act.

        "Board" shall mean, so long as Holding owns all of the outstanding
Voting Securities (as hereinafter defined in the definition of Change of
Control) of the Company, the board of directors of Holding. In all other cases,
Board means the board of directors of the Company.

        "Cause" shall mean (i) conviction of, or plea of nolo contendere to, a
felony (excluding motor vehicle violations); (ii) theft or embezzlement, or
attempted theft or embezzlement, of money or property or assets of the Company
or any of its Affiliates; (iii) illegal use of drugs; (iv) material breach of
this Agreement or any employment-related undertakings provided in a writing
signed by the Executive prior to or concurrently with this Agreement;
(v) commission of any act or acts of moral turpitude; (vi) gross negligence or
willful misconduct in the performance of Executive's duties; (vii) breach of any
fiduciary duty owed to the Company, including, without limitation, engaging in
competitive acts while employed by the Company; or (viii) the Executive's
willful refusal to perform the assigned duties for which the Executive is
qualified as directed by the Executive's Supervising Officer (as hereinafter
defined) or the Board; provided, that in the case of any event constituting
Cause within clauses (iv) through (viii) which is curable by the Executive, the
Executive has been given written notice by the Companies of such event said to
constitute Cause, describing such event in reasonable detail,

--------------------------------------------------------------------------------






and has not cured such action within thirty (30) days of such written notice as
reasonably determined by the Chief Executive Officer. For purposes of this
definition of Cause, action or inaction by the Executive shall not be considered
"willful" unless done or omitted by the Executive (A) intentionally or not in
good faith and (B) without reasonable belief that the Executive's action or
inaction was in the best interests of the Companies, and shall not include
failure to act by reason of total or partial incapacity due to physical or
mental illness.

        "Change of Control" shall mean (a) Any "Person" (having the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a "group" within the meaning of
Section 13(d)(3)) has or acquires "Beneficial Ownership" (within the meaning of
Rule 13d-3 under the Exchange Act) of 30% or more of the combined voting power
of Holding's then outstanding voting securities entitled to vote generally in
the election of directors ("Voting Securities"); provided, however, that the
acquisition or holding of Voting Securities by (i) Holding of any of its
subsidiaries, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by Holding or any of its subsidiaries, or (iii) any Person in which
the Executive has a substantial equity interest shall not constitute a Change of
Control. Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any Person acquired Beneficial Ownership of more than
the permitted amount of Voting Securities as a result of the issuance of Voting
Securities by Holding in exchange for assets (including equity interests) or
funds with a fair value equal to the fair value of the Voting Securities so
issued; provided that if a Change of Control would occur (but for the operation
of this sentence) as a result of the issuance of Voting Securities by Holding,
and after such issuance of Voting Securities by Holding, such Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the Voting Securities Beneficially Owned by such Person to more
than 50% of the Voting Securities of Holding, then a Change of Control shall
occur; (b) At any time during a period of two consecutive years, the individuals
who at the beginning of such period constituted the Board (the "Incumbent
Board") cease for any reason to constitute more than 50% of the Board; provided,
however, that if the election, or nomination for election by Holding's
stockholders, of any new director was approved by a vote of more than 50% of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (b), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (i) either an actual "Election Consent" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a "Proxy Contest"), or (ii) by reason of an agreement intended
to avoid or settle any actual or threatened Election Contest or Proxy Contest;
(c) Consummation of a merger, consolidation or reorganization or approval by
Holding's stockholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding ("Business Combination"),
unless, following such Business Combination: (1) the Persons with Beneficial
Ownership of Holding, immediately before such Business Combination, have
Beneficial Ownership of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (or in the election of a comparable governing body
of any other type of entity) resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Holding or all or substantially all of Holding's assets either directly or
through one or more subsidiaries) (the "Surviving Company") in substantially the
same proportions as their Beneficial Ownership of the Voting Securities
immediately before such Business Combination, (2) the individuals who were
members of the Incumbent Board immediately prior to the execution of the initial
agreement providing for such Business Combination constitute more than 50% of
the members of the

2

--------------------------------------------------------------------------------



board of directors (or comparable governing body of a noncorporate entity) of
the Surviving Company; and (3) no Person (other than Holding, any of its
subsidiaries or any employee benefit plan (or any trust forming a part thereof)
maintained by Holding, the Surviving Company or any Person who immediately prior
to such Business Combination had Beneficial Ownership of 30% or more of the then
Voting Securities) has Beneficial Ownership of 30% or more of the then combined
voting power of the Surviving Company's then outstanding voting securities;
provided, that notwithstanding this clause (3), a Change of Control shall not be
deemed to occur solely because any Person acquired Beneficial Ownership of more
than 30% of Voting Securities as a result of the issuance of Voting Securities
by Holding in exchange for assets (including equity interests) or funds with a
fair value equal to the fair value of the Voting Securities so issued; provided,
however that a Business Combination with a Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control, or
(d) Approval by Holding's stockholders of an agreement for the assignment, sale,
conveyance, transfer, lease or other disposition of all or substantially all of
the assets of Holding to any Person (other than a Person in which the Executive
has a substantial equity interest and other than a subsidiary of Holding or
other entity, the Persons with Beneficial Ownership of which are the same
Persons with Beneficial Ownership of Holding and such Beneficial Ownership is in
substantially the same proportions), or the occurrence of the same.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership of more than the
permitted amount of Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
such Person; provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such acquisition of Voting Securities by the Company,
such Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the Voting Securities Beneficially Owned by
such Person, then a Change of Control shall occur.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Good Reason" shall mean (i) any material breach by the Companies of
this Agreement, (ii) any material reduction, without the Executive's written
consent, in the Executive's title, duties, responsibilities or authority;
provided, however, that for purposes of this clause (ii), neither (A) a change
in the Executive's Supervising Officer or the number or identity of the
Executive's direct reports, nor (B) a change in the Executive's title, duties,
responsibilities or authority as a result of a realignment or restructuring of
the Companies' executive organizational chart nor (C) a change in the
Executive's title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Companies shall necessarily be deemed by
itself to materially reduce Executive's title, duties, responsibilities or
authority, as long as, in the case of either (A), (B) or (C), Executive
continues to report to either the Chief Executive Officer or Chief Operating
Officer of the Companies or to the Supervising Officer to whom he reported
immediately prior to the Change of Control or a Supervising Officer of
equivalent responsibility and authority, or (iii) without Executive's written
consent: (A) a reduction in the Executive's Base Salary or a material reduction
determined on an aggregate basis in the level of executive benefits, perquisites
and incentive opportunities, (B) the relocation of the Executive's principal
place of employment more than fifty (50) miles from its location on the date of
a Change in Control, or (C) the relocation of the Company's corporate
headquarters office outside of the metropolitan area in which it is located on
the date of a Change in Control. For purposes of this

3

--------------------------------------------------------------------------------






Agreement, a Change of Control, alone, does not constitute Good Reason.
Furthermore, notwithstanding the above, the occurrence of any of the events
described above will not constitute Good Reason unless the Executive gives the
Companies written notice within thirty (30) days after the occurrence of any of
such events that the Executive believes that such event constitutes Good Reason,
and the Companies thereafter fail to cure any such event within sixty (60) days
after receipt of such notice.

        "Person" shall mean any natural person, firm, corporation, limited
liability company, trust, partnership, limited or limited liability partnership,
business association, joint venture or other entity and, for purposes of the
definition of Change of Control herein, shall comprise any "person", within the
meaning of Sections 13(d) and 14(d) of the Exchange Act, including a "group" as
therein defined.

        "Subsidiary" shall mean, with respect to any Person, any other Person of
which such first Person owns 20% or more of the economic interest in such Person
or owns or has the power to vote, directly or indirectly, securities
representing 20%or more of the votes ordinarily entitled to be cast for the
election of directors or other governing Persons.

        (b)   The capitalized terms used in Section 5(j) have the respective
meanings assigned to them in such Section and the following additional terms
have the respective meanings assigned to them in the Sections hereof set forth
opposite them:

"Annual Bonus"   Section 4(b) "Base Salary"   Section 4(b) "Bonus Plan"  
Section 4(b) "Confidential information or proprietary data"   Section 6(a)(2)
"Customer"   Section 6(d)(2) "Disability"   Section 5(c) "Employment Period"  
Section 2 "Retirement"   Section 5(f) "Supervising Officer"   Section 3(a)
"Term" and "Termination Date"   Section 2

        Section 2.    Term and Employment Period.    Subject to Section 19
hereof, the term of this Agreement ("Term") shall commence on the Effective Date
of this Agreement and shall continue until the effective date of termination of
the Executive's employment hereunder pursuant to Section 5 of this Agreement.
The period during which the Executive is employed by the Companies pursuant to
this Agreement is referred to herein as the "Employment Period." The date on
which termination of the Executive's employment hereunder shall become effective
is referred to herein as the "Termination Date."

        Section 3.    Duties.    

        (a)   During the Employment Period, the Executive (i) shall serve as
Senior Vice President, General Counsel and Secretary, (ii) shall report directly
to the Chief Executive Officer (the "Supervising Officer"), (iii) shall, subject
to and in accordance with the authority and direction of the Board and/or the
Supervising Officer have such authority and perform in a diligent and competent
manner such duties as may be assigned to the Executive from time to time by the
Board and/or the Supervising Officer and (iv) shall devote the Executive's best
efforts and such time,

4

--------------------------------------------------------------------------------



attention, knowledge and skill to the operation of the business and affairs of
the Companies as shall be necessary to perform the Executive's duties. During
the Employment Period, the Executive's place of performance for the Executive's
duties and responsibilities shall be at the Companies' corporate headquarters
office, unless another principal place of performance is agreed in writing among
the parties and except for required travel by the Executive on the Companies'
business or as may be reasonably required by the Companies.

        (b)   Notwithstanding the foregoing, it is understood during the
Employment Period, subject to any conflict of interest policies of the
Companies, the Executive may (i) serve in any capacity with any civic,
charitable, educational or professional organization provided that such service
does not materially interfere with the Executive's duties and responsibilities
hereunder, (ii) make and manage personal investments of the Executive's choice,
and (iii) with the prior consent of the Companies' Chief Executive Officer,
which shall not be unreasonably withheld, serve on the board of directors of one
(1) for-profit business enterprise.

        Section 4.    Compensation.    During the Employment Period, the
Executive shall be compensated as follows:

        (a)   the Executive shall receive, at such intervals and in accordance
with such Company payroll policies as may be in effect from time to time, an
annual salary (pro rata for any partial year) equal to $280,000 ("Base Salary").
The Base Salary shall be reviewed by the Board from time to time and may, in the
Board's sole discretion, be increased when deemed appropriate by the Board; if
so increased, it shall not thereafter be reduced (other than an across-the-board
reduction applied in the same percentage at the same time to all of the
Companies' senior executives at the same grade level);

        (b)   during the Employment Period, the Executive shall be eligible to
earn an annual incentive compensation award under the Companies' management
incentive or bonus plan, or a successor plan thereto, as shall be in effect from
time to time (the "Bonus Plan"), subject to achievement of performance goals
determined in accordance with the terms of the Bonus Plan (such annual incentive
compensation award, the "Annual Bonus"), with such Annual Bonus to be payable in
a cash lump sum at such time as bonuses are ordinarily paid to the Companies'
senior executives at the same grade level;

        (c)   the Executive shall be reimbursed, at such intervals and in
accordance with such Company policies as may be in effect from time to time, for
any and all reasonable and necessary business expenses incurred by the Executive
for the benefit of the Companies, subject to documentation in accordance with
the Companies' policies;

        (d)   the Executive shall be entitled to participate in all incentive,
savings and retirement plans, stock option plans, practices, policies and
programs applicable generally to other senior executives of the Companies at the
same grade level and as determined by the Board from time to time;

        (e)   the Executive and/or the Executive's family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
to senior executives of the Companies at the same grade level (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, and accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Companies at the same grade level;

        (f)    the Executive shall be provided with an automobile allowance or a
Company-leased automobile, in either case in accordance with the Companies' then
applicable Executive Automobile Policy; the Executive shall be entitled to not
less than twenty (20) paid vacation days per calendar year (pro rata for any
partial year); and

5

--------------------------------------------------------------------------------






        (g)   the Executive shall be entitled to participate in the Company's
other executive fringe benefits and perquisites generally applicable to the
Companies' senior executives at the same grade level in accordance with the
terms and conditions of such arrangements as are in effect from time to time.

        Section 5.    Termination of Employment.    

        (a)   All Accrued Benefits to which the Executive (or the Executive's
estate or beneficiary) is entitled shall be payable within thirty (30) days
following termination of the Employment Period, except as otherwise specifically
provided herein or under the terms of any applicable policy, plan or program, in
which case the payment terms of such policy, plan or program shall be
determinative.

        (b)   Any termination by the Companies, or by the Executive, of the
Employment Period shall be communicated by written notice of such termination to
the Executive, if such notice is delivered by the Companies, and to the
Companies, if such notice is delivered by the Executive, each in compliance with
the requirements of Section 13 hereof. Except in the event of termination of the
Employment Period by reason of Cause or the Executive's death, the Termination
Date shall be no earlier than thirty (30) days following the date on which
notice of termination is delivered by one party to the other in compliance with
the requirements of Section 13 hereof.

        (c)   If the Employment Period is terminated by the Executive for Good
Reason or by the Companies for any reason other than Cause or the Executive's
permanent disability, as defined in the Companies' Board-approved disability
plan or policy as in effect from time to time ("Disability") and other than
within two (2) years following a Change of Control, then, as the Executive's
exclusive right and remedy in respect of such termination:

        (i)    the Executive shall be entitled to receive from the Company the
Executive's Accrued Benefits in accordance with Section 5(a);

        (ii)    the Executive shall be entitled to an amount equal to one and
one-half (11/2) times the Executive's then existing Base Salary, to be paid in
such intervals and at such times in accordance with the Company's payroll
practices in effect from time to time over the eighteen (18) month period
following the Termination Date;

        (iii)   the Executive shall be entitled to a payment in an amount equal
to one and one-half (11/2) times the actual incentive compensation award which
would otherwise be payable for the calendar year during which the Termination
Date occurs, to be paid at such time as the incentive award would otherwise be
paid in accordance with the Company's policies (for purposes of determining such
award, any discretionary individual performance component shall be deemed to be
at the same achievement level as in the year preceding the Termination Date or,
if not included in the such year's incentive award components, at target);

        (iv)   the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical, dental, hospitalization, life and disability insurance plans, programs
and/or arrangements as in effect for the Executive immediately prior to the
Termination Date until the earlier of: (A) the eighteen (18) month anniversary
following the date of the Executive's Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer;

        (v)   the Executive shall be entitled to receive executive level career
transition assistance services provided by a career transition assistance firm
selected by the Executive and paid for by the Companies in an amount not to
exceed ten percent (10%) of the sum of the Executive's then existing Base
Salary. The Executive shall not be eligible to receive cash in lieu of executive
level career transition assistance services.

6

--------------------------------------------------------------------------------







        (d)   If during the Employment Period, a Change of Control occurs and
the Employment Period is terminated by the Companies for any reason other than
Cause or Disability or by the Executive for Good Reason within two (2) years
from the date of such Change of Control, then:

        (i)    the Executive shall be entitled to receive from the Company the
Executive's Accrued Benefits in accordance with Section 5(a);

        (ii)    the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive's then existing Base Salary, to be
paid within thirty (30) days following the Termination Date;

        (iii)   the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive's target incentive compensation
award for the calendar year during which the Termination Date occurs, to be paid
within thirty (30) days following the Termination Date;

        (iv)   the Executive shall be entitled to a lump-sum payment to be paid
within thirty (30) days following the Termination Date in an amount equal to the
pro-rata target incentive compensation award for the calendar year during which
the Termination Date occurs. Such pro-rata target incentive compensation award
shall be determined by multiplying the target incentive compensation award
amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and sixty-five (365).

        (v)   the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical, dental, hospitalization, life and disability insurance plans, programs
and/or arrangements as in effect for the Executive immediately prior to the
Change of Control until the earlier of: (A) the second anniversary following the
date of the Executive's Termination Date, and (B) the date the Executive
receives substantially equivalent coverage under the plans, programs and/or
arrangements of a subsequent employer;

        (vi)   the Executive shall receive two (2) additional years of credit
for purposes of age, benefit service and vesting under the Company's defined
benefit retirement plan;

        (vii)  if the Executive's outstanding stock options have not by then
fully vested pursuant to the terms of the Companies' applicable stock option
plan(s) and applicable option agreement(s), then to the extent permitted in the
Companies' applicable stock option plan(s) and as provided in the applicable
stock option agreement(s), the Executive shall continue to vest in the
Executive's unvested stock options following the Termination Date;

        (viii) the Executive shall be entitled to receive executive level career
transition assistance services provided by a career transition assistance firm
selected by the Executive and paid for by the Companies in an amount not to
exceed ten percent (10%) of the sum of the Executive's then existing Base
Salary. The Executive shall not be eligible to receive cash in lieu of executive
level career transition assistance services; and

        (ix)   the Executive shall be entitled to be reimbursed by the Companies
on an as incurred basis for the Executive's reasonable attorneys' fees, costs
and expenses incurred in conjunction with any dispute regarding Section 5(d).

        (e)   Any amounts payable pursuant to Sections 5(c) and 5(d) above shall
be considered severance payments and, except for the Executive's vested benefits
under the Companies' employee benefit plans (other than severance plans), shall
be in full and complete satisfaction of the obligations of the Companies to the
Executive in connection with the termination of the Executive's employment. The
Company shall deliver a Form 1099 to the Executive reflecting such payments.

7

--------------------------------------------------------------------------------



        (f)    If the Employment Period is terminated as a result of the
Executive's death, Disability or retirement, as defined in the Companies'
Board-approved retirement plan or policy, as in effect from time to time
("Retirement"), then the Executive shall be entitled to (i) the Executive's
Accrued Benefits in accordance with Section 5(a), (ii) any benefits that may be
payable to the Executive under any applicable Board-approved disability, life
insurance or retirement plan or policy in accordance with the terms of such plan
or policy, and (iii) a lump sum payment to be paid within thirty (30) days
following the Termination Date in an amount equal to the pro-rata target
incentive compensation award for the calendar year during which the Termination
Date occurs by reason of the Executive's death, Disability or Retirement. Such
pro-rata target incentive compensation award shall be determined by multiplying
the target incentive compensation award amount by a fraction, the numerator of
which is the number of days in the calendar year of the Termination Date elapsed
prior to the Termination Date and the denominator of which is three hundred and
sixty-five (365).

        (g)   Notwithstanding anything else contained herein, if the Executive
terminates his employment for any reason other than Good Reason, Disability or
Retirement, or the Companies terminate the Executive's employment for Cause, all
of the Executive's rights to payment from the Companies (including pursuant to
any plan or policy of the Companies) shall terminate immediately, except the
right to payment for Accrued Benefits in respect of periods prior to such
termination.

        (h)   Notwithstanding anything to the contrary contained in this
Section 5, the Executive shall be required to execute the Companies' then
current standard release agreement as a condition to receiving any of the
payments and benefits provided for in Sections 5(c) and (d), excluding the
Accrued Benefits in accordance with Section 5(a). It is acknowledged and agreed
that the then current standard release agreement shall not diminish or terminate
the Executive's rights under this Agreement.

        (i)    In the event of a termination of the Executive's employment
entitling the Executive to benefits under Section 5(c) above, the Executive
shall use reasonable efforts to obtain employment suitable to his education,
training and experience, and, upon obtaining any such other employment shall
promptly notify the Companies thereof. The remaining obligation of the Companies
under Section 5(c) shall be offset by any compensation earned by the Executive
from such other employment during the eighteenth month period commencing on his
Termination Date. Except as set forth in the first sentence of this
Section 5(i) and subject to the Executive's affirmative obligations pursuant to
Section 6, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Companies under this Agreement.

        (j)    If it shall be determined that any payment or distribution of any
type to or in respect of the Executive made directly or indirectly, by the
Companies or by any other party in connection with a Change of Control, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the "Total Payments"), is or will be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), or any interest or penalties with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes) imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments.

8

--------------------------------------------------------------------------------






        (i)    All computations and determinations relevant to Section 5(j) and
this subsection 5(j)(i) shall be made by a national accounting firm selected and
reimbursed by the Companies from among the ten (10) largest accounting firms in
the United States as determined by gross revenues (the "Accounting Firm"),
subject to the Executive's consent (not to be unreasonably withheld), which firm
may be the Companies' accountants. Such determinations shall include whether any
of the Total Payments are "parachute payments" (within the meaning of
Section 280G of the Code). In making the initial determination hereunder as to
whether a Gross-Up Payment is required, the Accounting Firm shall determine that
no Gross-Up Payment is required if the Accounting Firm is able to conclude that
no "Change of Control" has occurred (within the meaning of Section 280G of the
Code). If the Accounting Firm determines that a Gross-Up Payment is required,
the Accounting Firm shall provide its determination (the "Determination"),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter both to the Companies and the
Executive by no later than thirty (30) days following the Termination Date, if
applicable, or such earlier time as is requested by the Companies or the
Executive (if the Executive reasonably believes that any of the Total Payments
may be subject to the Excise Tax). If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive and the
Companies with a written statement that such Accounting Firm has concluded that
no Excise Tax is payable (including the reasons therefor) and that the Executive
has substantial authority not to report any Excise Tax on Executive's federal
income tax return.

        (ii)    If a Gross-Up Payment is determined to be payable, it shall be
paid to the Executive within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to the Companies by the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Companies and the Executive, absent
manifest error.

        (iii)   As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by the Companies
should have been made ("Underpayment"), or that Gross-Up Payments will have been
made by the Companies which should not have been made ("Overpayments"). In
either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such Underpayment (together with an amount which after payment of
all taxes thereon is equal to any interest and penalties payable by the
Executive as a result of such Underpayment) shall be promptly paid by the
Companies to or for the benefit of the Executive.

        (iv)   In the case of an Overpayment, the Executive shall, at the
direction and expense of the Companies, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Companies, and
otherwise reasonably cooperate with the Companies to correct such Overpayment,
provided, however, that the Executive shall not in any event be obligated to
return to the Companies an amount greater than the portion of the Overpayment
that Executive has retained after payment of all taxes thereon or has recovered
as a refund from the applicable taxing authorities.

9

--------------------------------------------------------------------------------






        (v)   The Executive shall notify the Companies in writing of any claim
by the Internal Revenue Service relating to the possible application of the
Excise Tax under Section 4999 of the Code to any of the payments and amounts
referred to herein and shall afford the Companies, at their expense, the
opportunity to control the defense of such claim (for the sake of clarity, if
the Internal Revenue Service is successful in any such claim or the Executive
reaches a final settlement with the Internal Revenue Service with respect to
such claim (after having afforded the Companies, at their expense, the
opportunity to control the defense of such claim), the amount of the Excise Tax
resulting from such successful claim or settlement shall be determinative as to
whether or not there has been an Underpayment or an Overpayment for purposes of
subsection 5(j)(iii).

        (vi)   Without limiting the intent of this Section 5(j) to make the
Executive whole, on an after-tax basis, from the application of the Excise
Taxes, all determinations by the Accounting Firm shall be made with a view to
minimizing the application of Sections 280G and 4999 of the Code of any of the
Total Payments, subject, however, to the following: the Accounting Firm shall
make its determination on the basis of "substantial authority" (within the
meaning of Section 6230 of the Code) and shall provide opinions to that effect
to both the Companies and the Executive upon the request of either of them.

        Section 6.    Further Obligations of the Executive.    

        (a)   (1) During and following the Executive's employment by the
Companies, the Executive shall not, directly or indirectly, disclose,
disseminate, make available or use any confidential information or proprietary
data of the Companies or any of their Subsidiaries, except as reasonably
necessary or appropriate for the Executive to perform the Executive's duties for
the Companies, or as authorized in writing by the Board or as required by any
court or administrative agency (and then only after prompt notice to the
Companies to permit the Companies to seek a protective order).

              (2) For purposes of this Agreement, "confidential information or
proprietary data" means information and data prepared, compiled, or acquired by
or for the Executive during or in connection with the Executive's employment by
the Companies (including, without limitation, information belonging to or
provided in confidence by any Customer, Supplier, trading partner or other
Person to which the Executive had access by reason of Executive's employment
with the Companies) which is not generally known to the public or which could be
harmful to the Companies or their Subsidiaries if disclosed to Persons outside
of the Companies. Such confidential information or proprietary data may exist in
any form, tangible or intangible, or media (including any information
technology-related or electronic media) and includes, but is not limited to, the
following information of or relating to the Companies or any of their
Subsidiaries, Customers or Suppliers:

        (i)    Business, financial and strategic information, such as sales and
earnings information and trends, material, overhead and other costs, profit
margins, accounting information, banking and financing information, pricing
policies, capital expenditure/investment plans and budgets, forecasts,
strategies, plans and prospects.

        (ii)    Organizational and operational information, such as personnel
and salary data, information concerning the utilization or capabilities of
personnel, facilities or equipment, logistics management techniques,
methodologies and systems, methods of operation data and facilities plans.

        (iii)   Advertising, marketing and sales information, such as marketing
and advertising data, plans, programs, techniques, strategies, results and
budgets, pricing and volume strategies, catalog, licensing or other agreements
or arrangements, and market research and forecasts and marketing and sales
training and development courses, aids, techniques, instruction and materials.

10

--------------------------------------------------------------------------------






        (iv)   Product and merchandising information, such as information
concerning offered or proposed products or services and the sourcing of the
same, product or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

        (v)   Information about existing or prospective Customers or Suppliers,
such as Customer and Supplier lists and contact information, Customer preference
data, purchasing habits, authority levels and business methodologies, sales
history, pricing and rebate levels, credit information and contracts.

        (vi)   Technical information, such as information regarding plant and
equipment organization, performance and design, information technology and
logistics systems and related designs, integration, capabilities, performance
and plans, computer hardware and software, research and development objectives,
budgets and results, intellectual property applications, and other design and
performance data.

        (b)   All records, files, documents and materials, in whatever form and
media, relating to the Companies' or any of their Subsidiaries' business
(including, but not limited to, those containing or reflecting any confidential
information or proprietary data) which the Executive prepares, uses, or comes
into contact with, including the originals and all copies thereof and extracts
and derivatives therefrom, shall be and remain the sole property of the
Companies or their Subsidiaries. Upon termination of the Executive's Employment
Period for any reason, the Executive shall immediately return all such records,
files, documents, materials and other property of the Companies and their
Subsidiaries in the Executive's possession, custody or control, in good
condition, to the Companies.

        (c)   The Companies maintain, and Executive acknowledges and agrees, the
Companies have and will entrust Executive with proprietary information,
strategies, knowledge, customer relationships and know-how which would be
detrimental to the Companies' interest in protecting relationships with
Customers and/or Suppliers if Executive were to provide services or otherwise
participate in the operation of a competitor of the Company. Therefore, during
(i) the Executive's employment by the Companies and (ii) the eighteen (18) month
period following the end of the Executive's Employment Period, the Executive
shall not in any capacity (whether as an owner, employee, consultant or
otherwise), at any time perform, manage, supervise, or be responsible or
accountable for anyone else who is performing services—which are the same as,
substantially similar or related to the services the Executive is providing, or
during the last two years of the Executive's employment by the Companies has
provided, for the Companies or their Subsidiaries—for, or on behalf of, any
other Person who or which is (1) a wholesaler of office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing provided by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive's Employment Period, (2) a provider of
services the same as or substantially similar to those provided by the Companies
or their Subsidiaries during the last twelve (12) months of the Executive's
Employment Period, or (3) engaged in a line of business other than described in
(1) or (2) hereinabove which is the same or substantially similar to the lines
of business engaged in by the Companies or their Subsidiaries, or to any line of
business which to the Executive's knowledge is under active consideration or
planning by the Companies and their Subsidiaries, during the last twelve
(12) months of the Executive's Employment Period,.

11

--------------------------------------------------------------------------------






        (d)   (1) During (i) the Executive's employment by the Companies and
(ii) the eighteen (18) month period following the end of the Executive's
Employment Period, the Executive shall not at any time, directly or indirectly,
solicit any Customer for or on behalf of any Person other than the Companies or
any of their Subsidiaries with respect to the purchase of (A) office products,
including traditional office products, computer consumable products, office
furniture, janitorial and/or sanitation products, food service paper/non-food
products, audio/visual and business machines, or such other products whether or
not related to the foregoing provided by the Companies or their Subsidiaries to
such Customer and/or Vendor during the last twelve (12) months of the
Executive's Employment Period, (B) services the same as or substantially similar
to those provided by the Companies or their Subsidiaries to such Customer during
the last twelve (12) months of the Executive's Employment Period or (C) products
or services from a line of business other than as described in (A) or (B) herein
which are the same or substantially similar to the products and services
provided to such Customer from a line of business engaged in by the Companies or
their Subsidiaries during the last twelve (12) months of the Executive's
Employment Period. Without limiting the foregoing, (i) during the Executive's
employment by the Companies and (ii) insofar as the Executive may be employed
by, or acting for or on behalf of, a Supplier at any time within the eighteen
(18) month period following the end of the Executive's Employment Period, the
Executive shall not at any time, directly or indirectly, solicit any Customer to
switch the purchase of the products or services described hereinabove from the
Companies or their Subsidiaries to Supplier.

        (2)   For purposes of this Agreement, a "Customer" is any Person who or
which has ordered or purchased by or from the Companies or any of their
Subsidiaries (A) office products, including traditional office products,
computer consumable products, office furniture, janitorial and/or sanitation
products, food service paper/non-food products, audio/visual and business
machines or such other products whether or not related to the foregoing,
(B) services provided by or from the Companies or any of their Subsidiaries or
(C) products or services from a line of business other than as described in
(A) or (B) herein which are the same or substantially similar to the products
and services from a line of business engaged in by the Companies or their
Subsidiaries during the last twelve (12) months of the Executive's Employment
Period. For purposes of this Agreement, a "Supplier" is any Person who or which
has furnished to the Companies or their Subsidiaries for resale (A) office
products, including traditional office products, computer consumable products,
office furniture, janitorial and/or sanitation products, food service
paper/non-food products, audio/visual and business machines or such other
products whether or nor related to the foregoing (B) services provided by or
from the Companies or any of their Subsidiaries or (C) products or services from
a line of business other than as described in (A) or (B) herein which are the
same or substantially similar to the products and services from a line of
business engaged in by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive's Employment Period.

        (e)   During the Executive's employment by the Companies and during the
twenty-four (24) month period following the end of the Executive's Employment
Period, the Executive shall not at any time, directly or indirectly, induce or
solicit any employee of the Companies or any of their Subsidiaries for the
purpose of causing such employee to terminate his or her employment with the
Companies or such Subsidiary.

12

--------------------------------------------------------------------------------



        (f)    The Executive shall not, directly or indirectly, make or cause to
be made (and shall prohibit the officers, directors, employees, agents and
representatives of any Person controlled by Executive not to make or cause to be
made) any disparaging, derogatory, misleading or false statement, whether orally
or in writing, to any Person, including members of the investment community,
press, and customers, competitors and advisors to the Companies, about the
Companies, their respective parents, Subsidiaries or Affiliates, their
respective officers or members of their boards of directors, or the business
strategy or plans, policies, practices or operations of the Companies, or of
their respective parents, Subsidiaries or Affiliates.

        (g)   If any court determines that any portion of this Section 6 is
invalid or unenforceable, the remainder of this Section 6 shall not thereby be
affected and shall be given full effect without regard to the invalid provision.
If any court construes any of the provisions of Section 6(c), 6(d), 6(e) or 6(f)
above, or any part thereof, to be unreasonable because of the duration or scope
of such provision, such court shall have the power to reduce the duration or
scope of such provision and to enforce such provision as so reduced.

        (h)   During the Executive's Employment Period and during the eighteen
(18) month period following the end of Executive's Employment Period, the
Executive agrees that, prior to accepting employment with a Customer or Supplier
of the Companies, the Executive will give notice to the Chief Executive Officer
of the Companies. The Companies reserve the right to make such Customer or
Supplier aware of the Executive's obligations under Section 6 of this Agreement.

        (i)    During and following Executive's Employment Period, the Executive
shall furnish a copy of this Section 6 in its entirety to any prospective
employer prior to accepting employment with such prospective employer.

        (j)    The Executive hereby acknowledges and agrees that damages will
not be an adequate remedy for the Executive's breach of any provision of this
Section 6, and further agrees that the Companies shall be entitled to obtain
appropriate injunctive and/or other equitable relief for any such breach,
without the posting of any bond or other security, in addition to all other
legal remedies to which the Companies may be entitled.

        Section 7.    Successors.    The Companies may assign their rights under
this Agreement to any successor to all or substantially all the assets of the
Companies, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Companies. Any such
assignment by the Companies shall remain subject to the Executive's rights under
Section 5 hereof. The rights of the Executive under this Agreement may not be
assigned or encumbered by the Executive, voluntarily or involuntarily, during
the Executive's lifetime, and any such purported assignment shall be void ab
initio. Notwithstanding the foregoing, all rights of the Executive under this
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries. All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive's death, to the Executive's estate, heirs or
representatives.

        Section 8.    Third Parties.    Except for the rights granted to the
Companies and their Subsidiaries pursuant hereto (including, without limitation,
pursuant to Section 6 hereof) and except as expressly set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person other than the parties hereto and their
successors and permitted assigns any rights or remedies under or by reason of
this Agreement.

13

--------------------------------------------------------------------------------




        Section 9.    Enforcement.    The provisions of this Agreement shall be
regarded as divisible and, if any of said provisions or any part or application
thereof is declared invalid or unenforceable by a court of competent
jurisdiction, the same shall not affect the other provisions hereof, other parts
or applications thereof or the whole of this Agreement, but such provision shall
be deemed modified to the extent necessary to render such provision enforceable,
and the rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties herein set forth.

        Section 10.    Amendment.    This Agreement may not be amended or
modified at any time except by a written instrument approved by the Board, and
executed by the Companies and the Executive; provided, however, that any
attempted amendment or modification without such approval and execution shall be
null and void ab initio and of no effect.

        Section 11.    Payment and Withholding.    The Company shall be
responsible as employer for payment of all cash compensation and severance
payments provided herein and Holding shall cause the Company to make such
payments. The Executive shall not be entitled to receive any additional
compensation from either of the Companies for any services the Executive
provides to Holding or the Companies' Subsidiaries. The Company shall be
entitled to withhold from any amounts to be paid to the Executive hereunder any
federal, state, local, or foreign withholding or other taxes or charges which it
is from time to time required to withhold. The Company shall be entitled to rely
on an opinion of counsel if any question as to the amount or requirement of any
such withholding shall arise.

        Section 12.    Governing Law.    This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to principles of conflicts of law
of Illinois or any other jurisdiction.

        Section 13.    Notice.    Notices given pursuant to this Agreement shall
be in writing and shall be deemed given when received and, if mailed, shall be
mailed by United States registered or certified mail, return receipt requested,
addressee only, postage prepaid:

If to the Companies:

United Stationers Inc.
United Stationers Supply Co.
2200 E. Golf Road
Des Plaines, IL 60016-1267
Attention: General Counsel

If to the Executive:

Eric A. Blanchard
45 Cristofori Circle
Orono, MN 55359

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

        Section 14.    No Waiver.    No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at any time.

        Section 15.    Headings.    The headings contained herein are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

14

--------------------------------------------------------------------------------




        Section 16.    Indemnification.    The provisions set forth in the
Indemnification Agreement appended hereto as Attachment A are hereby
incorporated into this Agreement and made a part hereof. The parties shall
execute the Indemnification Agreement contemporaneously with the execution of
this Agreement.

        Section 17.    Execution in Counterparts.    This Agreement, including
the Indemnification Agreement, may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

        Section 18.    Arbitration.    Any dispute, controversy or question
arising under, out of, or relating to this Agreement (or the breach thereof),
or, the Executive's employment with the Companies or termination thereof, shall
be referred for arbitration in Chicago, Illinois to a neutral arbitrator
selected by the Executive and the Companies (or if the parties are unable to
agree on selection of such an arbitrator, one selected by the American
Arbitration Association pursuant to its rules referred to below) and this shall
be the exclusive and sole means for resolving such dispute. Such arbitration
shall be conducted in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association. Except as provided
in Section 5(d)(ix) above, the arbitrator shall have the discretion to award
reasonable attorneys' fees, costs and expenses to the prevailing party. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Nothing in this Section 18 shall be construed so as to
deny the Companies the right and power to seek and obtain injunctive relief in a
court of equity for any breach or threatened breach by the Executive of any of
the Executive's covenants in Section 6 hereof. Moreover, this Section 18 and
Section 12 hereof shall not be applicable to any dispute, controversy or
question arising under, out of, or relating to the Indemnification Agreement.

        Section 19.    Survival.    Notwithstanding the stated Term of this
Agreement, the provisions of this Agreement necessary to carry out the intention
of the parties as expressed herein, including without limitation those in
Sections 5, 6, 7, 16 and 18, shall survive the termination or expiration of this
Agreement.

        Section 20.    Construction.    The parties acknowledge that this
Agreement is the result of arm's-length negotiations between sophisticated
parties each afforded representation by legal counsel. Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

        Section 21.    Free to Contract.    The Executive represents and
warrants to the Companies that the Executive is able freely to accept employment
by the Companies as described in this Agreement and that there are no existing
agreements, arrangements or understandings, written or oral, that would prevent
the Executive from entering into this Agreement, would prevent or restrict the
Executive in any way from rendering services to the Companies as provided herein
during the Employment Period or would be breached by the future performance by
the Executive of the Executive's duties and responsibilities hereunder.

        Section 22.    Entire Agreement.    This Agreement, including the
Indemnification Agreement and any other written undertakings by the Executive
referred to herein, supersedes all other agreements, arrangements or
understandings (whether written or oral) between the Companies and the Executive
with respect to the subject matter of this Agreement and the Executive's
employment relationship with the Companies and any of their Subsidiaries, and
this Agreement contains the sole and entire agreement among the parties hereto
with respect to the subject matter hereof.

* * *

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

EXECUTED ON:   UNITED STATIONERS INC.
             

--------------------------------------------------------------------------------


, 2005
 
By:
  

--------------------------------------------------------------------------------

        Name: Richard W. Gochnauer
Title: President and Chief Executive Officer
EXECUTED ON:
 
UNITED STATIONERS SUPPLY CO.
             

--------------------------------------------------------------------------------


, 2005
 
By:
  

--------------------------------------------------------------------------------

        Name: Richard W. Gochnauer
Title: President and Chief Executive Officer
EXECUTED ON:
 
EXECUTIVE:
             

--------------------------------------------------------------------------------


, 2005
 
  

--------------------------------------------------------------------------------

            Eric A. Blanchard

16

--------------------------------------------------------------------------------





QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
